Action to recover damages for the wrongful death of respondent’s intestate, alleged to have resulted from the negligent operation of appellant’s bus, in which he was a passenger. Judgment reversed on the law and the facts and a new trial granted, with costs to abide the event. In our opinion the verdict is contrary to the weight of the credible evidence. Moreover, in a case as close as this, in which respondent’s evidence as to appellant’s negligence was meagre and conflicting, we are unable to say that the jury’s verdict was not influenced by improper attacks by respondent’s attorney upon the general credibility of his own witness Bunkin, and by his improper attempts in summing up, despite the trial court’s rulings, to have the jury speculate as to the bus driver’s knowledge of decedent’s intoxicated condition. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.